Citation Nr: 1630890	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral arterial disease, to include as secondary to ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In November 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  This case was remanded by the Board in January 2015. 

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDING OF FACT

Peripheral arterial disease was not demonstrated during service, was not demonstrated within one year of separation from service, and is not caused or made worse by the Veteran's service-connected ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for peripheral arterial disease, to include as secondary to service-connected IHD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order. 

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions offered during the course of a hearing before the undersigned Veterans Law Judge in November 2012, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all the evidence in the Veteran's file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran does not contend that his peripheral arterial disorder is directly or presumptively related to service, nor does the evidence of record support such a finding (there is no evidence of such a disorder in service or for many years thereafter).  The Veteran instead contends that his peripheral arterial disease (PAD) is secondary to his service-connected ischemic heart disease (IHD). 

Specifically, he contends that his PAD was caused by his service-connected IHD.
Here, the preponderance of the evidence is against a finding that the Veteran's PAD was caused or aggravated by his IHD. Notably, the March 2015 VA examiner opined that the Veteran's peripheral vascular disease (a synonym for peripheral artery disease) was not proximately due to, or aggravated by, his service-connected IHD.  The examiner related that although the same mechanism causes both conditions, they were separate medical conditions (or disorders) and one did not cause the other.  The examiner added that a major risk for both conditions was smoking, and that the Veteran had a history of heavy tobacco use. 

It is noted that service connection has been established for IHD as a presumptive disorder associated with the Veteran's service in Vietnam and exposure to Agent Orange.  This is a result of liberalizing law.  See 38 C.F.R. §§ 3.307, 3.309.  Those provisions do not encompass peripheral manifestations of arteriosclerosis such as peripheral vascular (arterial) disease.  Id., note 2.

The Board recognizes that the Veteran has reported that his PAD is related to his service-connected IHD.  The Board acknowledges that the Veteran is competent to report the symptoms of his disabilities.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran lacks the competence to diagnose any vascular disorders which he experiences, or to opine as to their etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2015).  Assessment of a peripheral artery disorder diagnosis requires an evaluation by a specialist, and not lay observation.  It follows that the Veteran is not competent to assert that he experiences a peripheral artery disorder which is related to his service, or any service-connected disabilities.  A specific peripheral artery disorder is not diagnosed by unique and readily identifiable features, and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of a peripheral artery disorder must be made by a medical professional.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's statements regarding a purported etiology of peripheral artery disorder are found to lack competency.  Moreover, the Board finds that the medical evidence against the claims, and it probatively outweighs the Veteran's unsubstantiated lay testimony to the contrary.

In sum, peripheral arterial disease was not diagnosed during service or for many years thereafter.  The competent and probative evidence does not establish a link between the Veteran's PAD and IHD and, in fact, suggests that the causes of the Veteran's PAD are other risk factors (smoking), which only provides more evidence against this claim.  PAD was also not aggravated by his IHD, as there was no increase in severity of the disease beyond the natural progression.  Aggravation is simply not indicated: both the post-service treatment records and the best medical opinion evidence fully supports this finding.  Thus, the Board finds service connection for PAD is not warranted.  Thus, while the same process causes the IHD and the PAD, only one can be service connected under the current law.  They are shown to develop independently and are unrelated for secondary service connected purposes.

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied. 38 U.S.C.A § 5107(b) (West 2014). 


ORDER

Entitlement to service connection for peripheral arterial disease, to include as secondary to ischemic heart disease, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


